DISMISS and Opinion Filed September 23, 2020




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00650-CR

                      ANDREW MONTELONGO, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 203rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-11563-P

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                          Opinion by Chief Justice Burns
      On December 5, 2019, Andrew Montelongo was convicted of aggravated

sexual assault of a child younger than fourteen years of age and sentenced to life in

prison. On June 24, 2020, appellant filed his notice of appeal in the trial court; that

document was forwarded to this Court on July 2, 2020. After reviewing the copy of

the judgment filed along with the notice of appeal, the Court had concerns regarding

its jurisdiction over this appeal and asked appellant and the State to file jurisdictional

letter briefs addressing the jurisdictional issue. Although appellant did not respond,

the State filed its August 11, 2020 response stating we lack jurisdiction.
      A timely filed notice of appeal is required to invoke this Court’s jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a

timely filed notice of appeal, we have no option other than to dismiss the appeal. Id.

A defendant perfects an appeal by filing with the trial court clerk, within thirty days

after the date sentence was imposed, or within ninety days after sentencing if the

defendant timely filed a motion for new trial, a written notice of appeal showing his

desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).

      The trial court entered its judgment on December 5, 2019; absent a timely

filed motion for new trial, any notice of appeal was due on January 6, 2020. See TEX.

R. APP. P. 4.1, 26.2(a). Because appellant’s notice of appeal was untimely filed on

June 24, 2020, we conclude we lack jurisdiction over this appeal.

      We dismiss this appeal for want of jurisdiction.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200650F.U05




                                         –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

ANDREW MONTELONGO,                          On Appeal from the 203rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F18-11563-P.
No. 05-20-00650-CR        V.                Opinion delivered by Chief Justice
                                            Burns. Justices Myers and Carlyle
THE STATE OF TEXAS, Appellee                participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 23, 2020




                                      –3–